Citation Nr: 1400706	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-13 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to reentrance into a vocational rehabilitation services program under Chapter 31 of Title 38 of the United States Code.

(The claims for an earlier effective date for the 10 percent rating for limitation of extension of the left knee and the claims for increase for degenerative joint disease of the right knee and for limitation of extension of the left knee are addressed in a separate decision).

REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1981 to July 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a determination in January 2010 by the Department of Veterans Affairs (VA) Vocational Rehabilitation and Employment Division (VR&E) in Columbia, South Carolina.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  

REMAND

In the substantive appeal in April 2010, the Veteran requested a hearing before the Board.  As the Veteran has a right to a hearing before the Board and to ensure procedural due process the appeal is REMANDED for the following action:

Schedule the Veteran for an electronic hearing before the Board in lieu of an in-person hearing.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


